

116 HJ 47 IH: Proposing an amendment to the Constitution of the United States to repeal the sixteenth article of amendment.
U.S. House of Representatives
2019-02-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA116th CONGRESS1st SessionH. J. RES. 47IN THE HOUSE OF REPRESENTATIVESFebruary 22, 2019Mr. King of Iowa submitted the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States to repeal the sixteenth article of
			 amendment.
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:
			
				 —
 The sixteenth article of amendment to the Constitution of the United States is hereby repealed.. 